DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tracking system with more than two optical receivers, the embodiment where the anatomical positioning device is attached to the surgical robot and the origin feature comprising a divot and a channel and a fiducial marker must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 is rejected because it is unclear how the anatomical positioning device is attached to the surgical robot and the device used for its intended purpose.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2006/0142657 to Quaid et al. “Quaid”.  
As for Claims 1, 13-16 and 18-19, Quaid discloses a robotic surgical system and method for performing a surgical procedure on a target anatomy of a subject (Figs. 1-2 and corresponding descriptions; Paragraphs [0100]-[0101]) comprising a computing system (e.g. 20 in Fig. 1 and corresponding descriptions) configured to generate surgical plan data (Paragraphs [0189], [0207]); a surgical robot having movable base and adapted to hold a tool (e.g. 30 in Figs. 1-2A and corresponding descriptions).  Examiner notes that the surgical robot would receive positional information associated with the plan in order to limit the robot’s end effector motion according to the plan (e.g. virtual boundaries; Paragraphs [0108]-[0109]).  Quaid’s system also includes an active anatomical positioning device (e.g. 64 in Fig. 14 and corresponding descriptions) adapted to couple to the subject and in communication with a controller for automatic positioning (Paragraphs [0201]-[0202]).  Quaid makes it clear that the automatic positioning places the leg in a “correct position” according to a desired pose such that the leg is moved from a first position to a second position and stopping the positioning process when bones are positioned correctly for the robotic procedure (Paragraph [0201]).  Such limitations are considered to read on positioning the anatomy relative to the surgical robot in response to instructions from the computer to position the anatomy in an “optimal position” in its broadest reasonable interpretation.  

With respect to Claim 2, Quaid’s system includes a tracking system (40 in Fig. 1 and corresponding descriptions) having two optical receivers for detecting the position of one or more fiducial markers (Paragraphs [0118], [0130]-[0131]).  
As for Claim 3, in one embodiment, Quaid’s system can register an instrument to an object by touching the tip of the instrument to a relevant portion of the object (e.g. touching tip to landmarks on the bone or divots located on the implant) (Paragraph [0143]).  Such limitations are considered to read on a mechanical digitizer in its broadest reasonable interpretation.  
Regarding Claim 4, Quaid discloses wherein the system may include a plurality of computers (e.g. 21 and 31 in Fig. 1 and corresponding descriptions) configured generate and communicate a surgical plan, control limits of the robot and control the positioning of the leg holder (Paragraphs [0090], [0092], [0096] and [0201]).  Quaid’s system also includes an input device (e.g. peripheral device) (Paragraph [0095]).  
As for Claim 5, Quaid’s surgical plan may include an amount of bone to resect to prepare the bone for an implant and limits manipulation (e.g. operational task data) (Paragraph [0015], [0090] and [0097]).  
As for Claim 17, Examiner notes that the correct or optimal positioning would relate to the robot’s ability to reach and align with a desired trajectory to accomplish the aforementioned bone resection.  
With respect to Claim 20, Quaid explains that the anatomy can have fiducials coupled to it such that the surgical system can compensate for bone motion in real time (Paragraph [0134]).  Examiner notes that “real-time” monitoring would read on monitoring the position at least once every second.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Quaid in view of WO 2016/141378 to Bonny et al. “Bonny”.  
As for Claim 3, Quaid discloses a robotic surgical system as described above.  However, Quaid does not expressly disclose where the surgical robot system includes a mechanical digitizer arm separate from the robotic arm as claimed.  
Bonny teaches from within a similar field of endeavor with respect to robotic surgical systems and methods (Paragraphs [0028]-[0029]) where the system includes a mechanical digitizer (see annotated Fig. 1 below). 

    PNG
    media_image1.png
    744
    1055
    media_image1.png
    Greyscale

Accordingly, one skilled in the art would have been motivated to have modified the robotic system described by Quaid to include a mechanical digitizer as described by Bonny in order to calibrate tracking systems with respect to fiducials.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  


Claim(s) 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quaid in view of U.S. Publication No. 2017/0202697 to Kreuzer et al. “Kreuzer”.    
As for Claim 6, Quaid discloses a robotic surgical system including an automatic anatomical positioning device as described above.  Quaid explains that the device may be mounted on the operating table or other suitable structure (Paragraph [0202]).  Examiner notes that the automatic system would include at least one actuator configured to automatically move the subject as described above.  However, Quaid’s positioning device does not appear to include the claimed features of a rail, carriage and boot.  
Kreuzer teaches from within a similar field of endeavor with respect to a leg holding fixture for surgical procedures (Abstract) where an anatomical positioner includes a support platform having a top frame and side frame, a rail supported by the support platform, a boot having an upper portion and lower portion configured to receive and retain a subject’s foot, the boot being attached to the carriage (see annotated Fig. 1 below).  

    PNG
    media_image2.png
    666
    831
    media_image2.png
    Greyscale

Accordingly, one skilled in the art would have been motivated to have modified the anatomical positioning device as described by Quaid with Kreuzer’s positioning device as such a modification merely involves a simple substitution of one known anatomical positioner for another to yield predictable results (MPEP 2143).  Examiner notes that the proposed modification would appear to provide a more precise positioning of the leg and allow rotations if and when necessary.  

As for Claim 7, Kreuzer teaches wherein the device includes quick release connectors (e.g. fasteners) configured to releasably lock the rails and the mating rails at a desired position (Paragraph [0034]).  
As for Claim 8, Kreuzer teaches wherein the device includes a pivot arm to allow the sole to rotate (e.g. pivot in adduction relative to the top frame).  Examiner notes that one skilled in the art would appreciate any modification to the number of automated actuators in order to positioned the patient correctly.  Such a modification merely involves a duplication of parts to yield predictable results (MPEP 2144.04).  

As for Claim 9, Quaid discloses wherein the system includes encoders at joints to determine the pose of the arm (Paragraph [0116]) and encoders on the leg holder (Paragraph [0201]).  
As for Claims 10-12, Quaid discloses where fiducial marks may be attached to the patient or stereotactic frames (e.g. mechanical frames holding anatomy) to be accurately detectable by a detection device (Paragraph [0130]).  In addition, Quaid teaches where fiducials may be calibrated by touching a digitizer to a predefined divot (Paragraphs [0143]-[0144]).  
Accordingly, one skilled in the art would have been motivated to have supplied other mechanical anatomy holders (e.g. modified anatomical positioning device described above) with a fiducials in order to accurately track the pose of mechanical components.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results and/or a duplication of parts.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2015/0250672 to Fossez et al. which discloses a patient leg positioner, U.S. Publication No. 2006/0123546 to Horton et al. which discloses a dynamic surgical table (Figs 1-4) and U.S. Publication No. 2016/01511223 to Ferro et al. which discloses a surgical leg positioner (Abstract).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793